         Case 3:19-cv-00426-VC Document 175 Filed 10/29/20 Page 1 of 4



SCOTT A. KRONLAND, Bar No. 171693
JEFFREY B. DEMAIN, Bar No. 126715
P. CASEY PITTS, Bar No. 262463
ZOE PALITZ, Bar No. 275752
Altshuler Berzon LLP
177 Post Street, Suite 300
San Francisco, California 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-Mail: skronland@altshulerberzon.com
        jdemain@altshulerberzon.com
        cpitts@altshulerberzon.com
        zpalitz@altshulerberzon.com

Attorneys for Defendants California State University
Employees Union, SEIU Local 521, SEIU Local 721,
SEIU Local 1021, and SEIU Local 2015

[Counsel listing continued on signature page]


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

 TERESA BOYLE, et al.,                             CASE NO.: 3:19-cv-00426-VC
                 Plaintiffs,                       STIPULATION RE SETTLEMENT
                                                   CONFERENCE AND CASE
         v.                                        MANAGEMENT CONFERENCE
 CALIFORNIA STATE UNIVERSITY                       Judge: Hon. Vince Chhabria
 EMPLOYEES UNION, et al.,

                         Defendants.




  Stipulation re Settlement Conference and Case Management Conference, 3:19-cv-00426-VC
             Case 3:19-cv-00426-VC Document 175 Filed 10/29/20 Page 2 of 4




                                          STIPULATION

        WHEREAS, the Court’s August 28, 2020 Order (Dkt. 171) referred the parties for a

settlement conference before a magistrate judge to be completed within 60 days;

        WHEREAS, the parties are scheduled for a settlement conference with Magistrate Judge

Tse on November 23, 2020;

        WHEREAS, a case management conference is scheduled before the Court on November

10, 2020, with a joint case management conference statement due to be filed on November 3,

2020;

        WHEREAS, the parties have conferred and agree that it would serve judicial economy

for the case-management conference currently scheduled for November 10, 2020 and the due

date for the joint case-management statement to be postponed until after the settlement

conference with Magistrate Judge Tse.

        It is hereby stipulated and agreed that:

        1.       The deadline for completion of a settlement conference should be extended to

allow the parties to proceed with the settlement conference before Magistrate Judge Tse on

November 23, 2020;

        2.       The case management conference set for November 10, 2020 should be vacated

and postponed until December 15, 2020;

        3.       The due date for the joint case-management statement current scheduled for

November 3, 2020, should be vacated and postponed until December 8, 2020.

        SO STIPULATED.


        Dated: October 29, 2020        Respectfully submitted,
                                       BRADLEY BENBROOK
                                       Benbrook Law Group, PC
                                       400 Capitol Mall, Suite 2530
                                       Sacramento, California 95814
                                       (916) 447-4900 (phone)
                                       (916) 447-4904 (fax)
                                       brad@benbrooklawgroup.com

                                       TALCOTT J. FRANKLIN
                                       Talcott Franklin P.C.
                                                   1

  Stipulation re Settlement Conference and Case Management Conference, 3:19-cv-00426-VC
         Case 3:19-cv-00426-VC Document 175 Filed 10/29/20 Page 3 of 4



                                      1920 McKinney Avenue
                                      7th Floor
                                      Dallas, TX 75201
                                      (214) 736-8730 (phone)
                                      (800) 727-0659 (fax)
                                      Email: tal@talcottfranklin.com

                                      JONATHAN F. MITCHELL
                                      Mitchell Law PLLC
                                      106 East Sixth Street, Suite 900
                                      Austin, Texas 78701
                                      (512) 686-3940
                                      (512) 686-3941
                                      jonathan@mitchell.law

                                      By: /s/Jonathan Mitchell
                                             Jonathan Mitchell

                                      Attorneys for Plaintiffs

                                      JEFFREY B. DEMAIN
                                      SCOTT A. KRONLAND
                                      P. CASEY PITTS
                                      ZOE PALITZ
                                      Altshuler Berzon LLP

                                      By: /s/ Zoe Palitz
                                             Zoe Palitz

                                      Attorneys for Defendants California State University
                                      Employees Union, SEIU Local 521, SEIU Local 721, SEIU
                                      Local 1021, SEIU Local 2015


                                      Signature Attestation

       Pursuant to Local Civil Rule 5-1(i)(3), I attest that concurrence in the filing of this

document has been obtained from each of the above signatories.

       Dated: October 29, 2020

                                                        Mitchell Law PLLC

                                                        By: /s/ Zoe Palitz
                                                               Zoe Palitz




                                                    2

  Stipulation re Settlement Conference and Case Management Conference, 3:19-cv-00426-VC
Case 3:19-cv-00426-VC Document 175 Filed 10/29/20 Page 4 of 4
